Citation Nr: 0335297	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is on medication for hypertension.

3.  The diastolic blood pressure values are less than 110 and 
systolic values are less than 200.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.104, Diagnostic Code 
7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his hypertension is 
more severe than reflected by the 10 percent disability 
rating assigned.

A rating decision in April 1984 granted service connection 
for hypertension with a 10 percent disability rating 
assigned.  The 10 percent disability rating has remained in 
effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

Under the criteria of Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), where the diastolic pressure is predominantly 
130 or more, a 60 percent rating is warranted.  Where the 
diastolic pressure is predominantly 120 or more, a 40 percent 
rating is warranted.  With diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
a 20 percent rating is warranted.  With diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or where there is a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control, a 10 percent rating is warranted.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2003).

The veteran received a VA examination in April 2002.  The 
report notes the veteran was under treatment for 
hypertension.  Blood pressure values were 171/91, 188/98, and 
174/97.  The diagnosis was hypertension uncontrolled by 
medication.  Additionally, numerous VA inpatient and 
outpatient records, dated from January 2001 to October 2002, 
show blood pressure values that ranged from a systolic and 
diastolic low of 116/52 to a systolic high of 195 and a 
diastolic high of 106.  None of the blood pressure values in 
the records shows diastolic values of 110 or more, or 
systolic values of 200 or more.  The records show that the 
veteran was on medication for his hypertension.  Therefore, 
the hypertension warrants a 10 percent disability rating 
which is consistent with the disability rating currently 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).

The April 2002 VA examination diagnosed a heart condition and 
indicated that the electrocardiograph showed atrial flutter 
with no ischemic changes.  However, the veteran is service 
connected only for hypertension and there is no indication in 
the examination report or other evidence in the record that 
the atrial flutter is related to the service connected 
hypertension.  Therefore, the finding of atrial flutter at 
the VA examination may not be considered evaluating the 
service connected hypertension.  38 C.F.R. § 4.14 (2003). 

The evidence in the record shows that the veteran's 
hypertension warrants a 10 percent disability rating which is 
consistent with the disability rating currently assigned.  
Accordingly, the preponderance of the evidence is against the 
claim for an increased disability rating for hypertension.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
 4.104, Diagnostic Code 7101 (2003).

Prior to the veteran's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  
Additionally, the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
October 2002 statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  Moreover, 
a March 2002 VA letter advised the veteran of the evidence 
needed to support his claim, the kind of evidence he was 
responsible for obtaining, and the evidence VA was 
responsible for obtaining.  Accordingly, the duty to notify 
the veteran of what evidence he was responsible for obtaining 
and the evidence VA was responsible for obtaining has been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The March 2002 VA letter advised the veteran to respond 
within 60 days if possible.  Additionally, the statement of 
the case provided the regulations applicable to the VCAA, 
including the regulation that indicates that there was a 30 
day time limit in which to respond to the VCAA development 
letter.  However, the U.S. Court of Appeals for the Federal 
Circuit invalidated regulations that provided for a period of 
less than one year to respond to the VA notice.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
Nonetheless, more than one year has elapsed since the March 
2002 letter and the October 2002 statement of the case were 
sent to the veteran.  Additionally, in a statement received 
at the RO in October 2002, the veteran indicated he had no 
further evidence and indicated only treatment at a VA 
facility, in addition to previous eye surgery at a military 
facility.  Since over one year has elapsed since the veteran 
was notified of the evidence necessary to substantiate his 
claim and he has indicated that he has no further evidence, 
there is no prejudice to the veteran by the Board considering 
the claim at this time.

VA medical records identified by the veteran have been 
obtained and associated with the claims file.  The veteran 
has received a VA examination.  The Board notes that a 
November 1999 VA hospital summary indicates that the veteran 
was "on social security disability".  An October 2001 VA 
hospital summary, however, notes that he had been recently 
cut off disability.  Moreover, in an August 2002 claim the 
veteran indicated in the negative whether he had applied for 
or received disability from the Social Security 
Administration (SSA).  Since the present level of disability 
is of primary concern for an increased rating claim and the 
veteran filed his claim in November 2001, there is no need to 
request records from the SSA since such records would reflect 
the veteran's status prior to the current claim.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  The veteran has not 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to an increased disability rating for 
hypertension is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



